Citation Nr: 1033500	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  03-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for multiple lipomas.

3.  Entitlement to service connection for chronic pulmonary 
disease.

4.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1952 to January 
1956.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In January 2003, the appellant testified at a hearing 
at the RO.  In August 2005, he testified at a Board hearing 
there.  

In a December 2008 decision, the Board denied an effective date 
earlier than June 20, 2005, for a 30 percent disability rating 
for sinusitis.  The Board also denied service connection for 
fibromyalgia, multiple lipomas, chronic pulmonary disease, and a 
psychiatric disability.  

The appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the matter 
was pending before the Court, in December 2009, the appellant's 
attorney and a representative of VA's General Counsel, on behalf 
of the Secretary, filed a joint motion for partial remand.  In a 
January 2010 order, the Court granted the motion, vacated that 
portion of the Board's December 2008 decision denying service 
connection for fibromyalgia, multiple lipomas, chronic pulmonary 
disease, and a psychiatric disability, and remanded the matter 
for readjudication.

In July 2010, the appellant submitted documents directly to the 
Board, including medical records of treatment for prostate 
cancer.  He also submitted a statement which appears to 
indicate that he wishes to file a claim of service 
connection for prostate cancer.  It does not appear that 
the RO has had the opportunity to adjudicate this claim 
and it is referred for appropriate action.  Because the 
additional evidence submitted by the appellant does not appear to 
be pertinent to the claim adjudicated in this appeal, a remand is 
not necessary.  38 C.F.R. § 20.1304 (2009).  Neither the 
appellant nor his attorney has argued otherwise.  Indeed, in a 
July 2010 statement submitted in response to the Board's June 
2010 letter offering the appellant the opportunity to submit 
additional evidence, he responded that he had nothing else to 
submit.  He asked that the Board proceed with consideration of 
his appeal.  

As set forth in more detail below, a remand is necessary with 
respect to the issues of entitlement to service connection for 
chronic pulmonary disease, fibromyalgia, and a psychiatric 
disorder.  These issues are addressed in the REMAND portion of 
the decision below and are remanded to the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Lipomas were not present during the appellant's active service or 
for several years thereafter and the most probative evidence 
indicates that the appellant's post-service lipomas are not 
causally related to his active service or any incident therein.  


CONCLUSIONS OF LAW

Multiple lipomas were not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA.  In August 2002 and 
January 2006 letters, VA notified the appellant of the 
information and evidence needed to substantiate and complete his 
claims, and of what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The January 
2006 letter included reference to the additional notification 
requirements imposed by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these 
letters, the RO has reconsidered the appellant's claims, 
including in an April 2008 Supplemental Statement of the Case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that 
the issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  

In addition to these notification letters, the appellant has been 
afforded two personal hearings in connection with this appeal.  
During a January 2003 hearing before a Decision Review Officer, 
the evidence needed to substantiate his claims was discussed.  
See e.g. Transcript at pages 16-17.  Additionally, at a 
conference held prior to his August 2005 Board hearing, the 
issues on appeal were again identified and discussed, including 
the type of evidence required in order to prevail in his claims.  
See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Finally, the Board notes that the record on appeal demonstrates 
that the appellant is well aware of the elements needed to 
substantiate his claims.  See Dalton v. Nicholson, 21 Vet. App. 
23, 34 (2007) (holding that VCAA notice error was not prejudicial 
because the appellant demonstrated actual knowledge of the 
information and evidence necessary to substantiate his claim by 
way of the arguments made to the RO).  In that regard, over the 
past two decades, the RO, the Board, and the Court have, on 
multiple occasions, considered these claims and have repeatedly 
discussed the elements needed to substantiate his claims and the 
reasons for the denials.  It is also noted that since 1994, the 
appellant has been represented by counsel, who is well aware of 
the requirements of the VCAA and the elements needed to 
substantiate the appellant's claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 438 (2006) (noting that representation is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by a VCAA notice error).

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Neither the 
appellant nor his attorney has argued otherwise, nor have they 
specifically identified any outstanding available evidence 
relevant to his claims.  The Board does note that at a June 1992 
VA medical examination, the appellant reported that he had 
applied for disability benefits from the Social Security 
Administration but was "turned down."  In later clinical 
settings, the appellant indicated that he had been awarded 
disability benefits for a brief period, but was now in receipt of 
retirement benefits from SSA.  

The Board is aware that VA is required to obtain relevant records 
from a Federal department or agency, including the Social 
Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2) 
(2009); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008).  In 
this case, however, neither the appellant nor his attorney has 
indicated that records from SSA are relevant to the claim 
adjudicated in this decision.  Thus, the Board finds that no 
further action is necessary with respect to any SSA records.  
Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) ( holding 
that "there must be specific reason to believe these records may 
give rise to pertinent information to conclude that they are 
relevant.").  

The appellant has also been afforded multiple VA medical 
examinations in connection with his claims.  Pertinent to this 
appeal, he most recently underwent a VA medical examination in 
January 2006.  38 C.F.R. § 3.159(c) (4) (2009).  The Board finds 
that the examination report is adequate.  The opinion was 
provided by a qualified medical professional-a VA physician-and 
was based on an examination of the appellant and consideration of 
his medical history.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion has been 
met.  38 C.F.R. § 3.159(c)(4) (2009).  Again, neither the 
appellant nor his attorney has argued otherwise.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issues now being decided.  

The Board further finds that this conclusion is strengthened by 
the fact that neither the Court's January 2010 order, nor the 
parties' December 2009 joint motion for remand identified any 
fault in VA's compliance with its VCAA notification or 
development actions.  The Court has made clear that advancing 
different arguments at successive stages of the appellate process 
does not serve the interests of the parties, and that such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991); see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. 
Cir. 1992).  The Board is therefore confident that if there were 
any substantive comments concerning the VA's VCAA obligations or 
in the Board's previous discussion thereof, such would have 
surfaced in the joint motion before the Court so that any 
deficiencies could be corrected without further delay to the 
appellant.


Background

The appellant's service treatment records are entirely negative 
for complaints or findings of lipomas.  Similarly, these records 
are silent for any indication of radiation exposure, an electric 
shock injury, seizures, or loss of consciousness.  

In-service treatment records show that in late August 1955, the 
appellant sought treatment with complaints of nonexertional chest 
pain.  An EKG was performed in early September 1955 connection 
with the appellant's complaints of chest pain.  The results of 
the study were within normal limits.  

At the appellant's January 1956 military separation medical 
examination, the appellant's skin was found to be normal.  The 
examination revealed no indication of lipomas, nor was there any 
indication of any residual of removal of a lipoma, such as a 
surgical scar.  

The appellant's service personnel records confirm that he served 
as a supply clerk with the 12th Radar Bomb Scoring Squadron.  

In January 1959, the appellant submitted an original application 
for VA compensation benefits, seeking service connection for 
sinusitis.  His application is entirely silent for any mention of 
lipomas.  Similarly, his application is silent for any reference 
to in-service radiation exposure, an electric shock injury, 
seizures, or loss of consciousness.  

In support of his claim, the appellant submitted multiple medical 
records and lay statements, all of which are entirely silent for 
any reference to lipomas, in-service radiation exposure, or an 
electric shock injury in service.  

These records include an October 1959 VA medical examination 
report noting that the appellant had undergone a Caldwell-Luc 
procedure earlier that year for treatment of a sinus disability.  
Examination was otherwise normal in all pertinent respects.  
Specifically, the appellant's skin and lymphatic system were 
found to be normal.  Neurological and psychiatric examinations 
were also normal.  The diagnoses included residuals of radical 
sinus operation and no disabilities found on general medical 
examination.

In a January 1960 rating decision, the RO granted service 
connection for sinusitis.  

In June 1990, the appellant submitted a claim of service 
connection for "repeated removal of tumors" which he argued was 
the result of radiation exposure during service.  In connection 
with his claim, the appellant alleged that in the course of his 
military duties, he had been in close proximity to broken radio 
tubes which had contained cobalt and radium.  He also contended 
that he had been exposed to radiation from radar equipment.  The 
Board notes that the appellant's claim is entirely silent for any 
reference to an electric shock injury, seizures, or loss of 
consciousness.  

Medical records received in support of his claims show that 
between 1963 and 1988, the appellant underwent surgical excision 
of multiple benign lipomas, including from his right arm, the 
posterior neck, and the abdomen.  These records are similarly 
negative for any reference to an electric shock injury or any 
residuals thereof.  

After considering this evidence, in an August 1990 rating 
decision, the RO denied service connection for multiple lipomas.  
The appellant appealed the RO's determination.  

In support of his appeal, the appellant submitted a copy of 
excerpts from an Air Force technical order for the handling and 
disposition of radioactive electron tubes and spark gaps, as well 
as a technical manual on basic electronics.  Both documents, the 
Board notes, were published many years after the appellant's 
separation from service.

In June 1991, the appellant testified at a hearing at the RO.  He 
testified that during service, he was assigned to a radar bomb 
scoring unit and was responsible for providing supplies.  He 
testified that in the course of his duties, he discovered several 
broken radioactive tubes.  He also testified that he may have 
been exposed to high powered beams from radar.  He made no 
reference to an electrical shock injury in service.  The 
appellant claimed that after his separation from service, in 
approximately 1959, he began to develop tumors which he argued 
were associated with radiation exposure.  

In conformance with his request, the appellant was afforded a 
second hearing in January 1992, at which he reiterated his 
contentions of a causal relationship between his multiple medical 
problems and his in-service exposure to various environmental 
hazards.  He testified in great detail regarding the 
environmental hazards to which he recalled being exposed, 
including "radioactive airborne dust particles, radon gas and 
contaminated particles which escaped from the broken radioactive 
electronic tubes," as well as "high voltage, high frequency 
radio frequency radiation sources" and "x-ray and/or microwave 
radiation associated with working around radio and radar 
equipment or the radio frequency radiation."  Transcript at page 
3.  Despite this detailed testimony, the appellant made no 
reference to an electrical shock injury in service, including 
seizures or loss of consciousness.  

The appellant was afforded a VA medical examination in June 1992 
which he reported a history of in-service radiation exposure from 
a broken radar tube and exposure to radio frequency radiation.  
He indicated that he now had multiple problems as a result of 
that exposure, including fatty tumors.  After examining the 
appellant, the examiner recommended psychiatric evaluation.  The 
diagnoses included history of multiple lipomas and rule-out 
psychiatric problems versus radiation exposure, actual previously 
undetected.

In connection with the appeal, the RO received additional VA 
clinical and private clinical records, dated to September 1992.  
In pertinent part, these records contain notations of additional 
lipomas but are negative for notations of an electric shock 
injury during service.  

In addition, the appellant submitted an August 1993 letter from a 
private physician, Tony V. Poteet, M.D.  Dr. Poteet noted that 
the appellant had reported that he

suffered an exposure to radiation in 1955 while 
working with some electronic equipment.  When picking 
up the equipment, he was grounded by touching his head 
to a metal frame and also was standing on a damp floor 
being rendered unconscious at the time of the shock, 
with the shock traveling from his arms to his chest 
and torso area and then in to the neck and forehead as 
well as into the lower extremities.  At that time, he 
reports having multiple fatty tumors removed in the 
arms, neck and chest areas.

Dr. Poteet indicated that to the best of his knowledge and recent 
research, the long-term effects of exposure to radiofrequency 
radiation were not known.  As a result, he was neither able to 
confirm or disprove the appellant's contention that his multiple 
recurrent lipomas were a result of in-service radiation exposure.  

Dr. Poteet also noted that the appellant had reported a history 
of in-service exposure to "radioactive gases used in radio tubes 
from electronic devices."  He indicated that although he was 
unable to confirm the appellant's contentions based on the 
information available, he indicated that he was also unable to 
disprove his contentions, given the lack of information available 
and the suggestion of dangers of radiofrequency radiation and 
inhaling radioactive gases.  

In a September 1993 letter, Patricia Lees, Ph.D., provided a 
summary of her findings after conducting a psychological 
evaluation of the appellant.  The appellant reported to Dr. Lees 
that he had been exposed to radiation during service.  The first 
exposure was from "gas and debre [sic] from broken electronics 
tubes which contained a radioactive isotope."  The second was 
caused from contact with his hands to an electronic current 
source that was ionized and which caused him to lose 
consciousness.  Following psychological testing, the diagnoses 
included dysthymia, recurrent moderate major depression, rule-out 
somatoform pain disorder, and rule-out conversion disorder.

In a March 1994 decision, the Board denied service connection for 
multiple disabilities, including multiple lipomas, finding that 
the record on appeal failed to establish that the appellant's 
claimed disabilities were caused by in-service radiation 
exposure.  The appellant appealed the Board's decision to the 
Court.  In an August 1997 memorandum decision, the Court affirmed 
the Board's decision finding that "[n]o evidence appears in the 
record to confirm that the appellant was indeed exposed to 
radiation" during service as he alleged and that there was "no 
medical evidence which linked his conditions to radiation 
exposure, even if it occurred as alleged."  Memorandum decision 
at page 3.  

The appellant thereafter sought reopening of his claims of 
service connection for residuals of radiation exposure, including 
multiple lipomas.  

In support of his claim, the appellant submitted a February 1997 
letter from A.W., an individual who indicated that he had served 
in the appellant's squadron, the 12th Radar Bomb Scoring 
Squadron.  He recalled that in early October 1955, the appellant 
had been "involved in an accident regarding an electrical shock 
from high-voltage live wires or instrument connections."  A.W. 
indicated that "[t]he current involved could have been 
ionized."  He recalled that the appellant was thereafter 
observed by medical personnel and then released back to his unit 
several hours later.  He indicated that he had no knowledge or 
memory of any further medical assistance.  

Also submitted was a December 1997 letter from W.S., who 
indicated that he had been the chief clerk at another bomb 
scoring squadron between late 1952 and early 1953, the 3944th 
Radar Bomb Scoring Squadron.  During his time there, he recalled 
that there had been an incident where broken radioactive cathode 
ray tubes were discovered in a bin.  He also recalled that at 
about the same time, the supply trailer was repositioned to 
prevent exposure to the personnel inside to microwave radiation 
energy from radar transmitting antenna.  

The appellant also submitted a copy of an August 1998 letter from 
the Deputy Chief of the U.S. Air Force Radiation Protection 
Division.  In the letter, she indicated that she wished to 
address the appellant's concerns about his claimed in-service 
radiation exposure.  She noted that she had reviewed the 
documentation the appellant had provided to her and concurred 
with his assessment that he had received a serious electrical 
shock while at Orly Field, Paris France in 1955.  She indicated, 
however, that she was not an expert in the health effects of such 
an exposure.  

With respect to the appellant's claimed exposure to radiation, 
she noted:

Concerning the broken cathode ray tubes, you should 
not have received a measureable exposure.  Electron 
tubes (cathode ray tubes) contain very small amounts 
of radioactive material, similar to smoke detectors, 
and may be disposed of in the normal trash.  If you 
did receive any exposure, it would be 
indistinguishable from background radiation.

You may also be concerned about being around the 
radiofrequency radiation.  Radiofrequency radiation 
(RFR) has occupational threshold limits that protect 
against the acute effects of RFR, which are thermal 
effects.  Thermal effects include cataracts.  The 
current scientific belief is nothing other than 
thermal effects result from RFR exposure.

Finally, she advised the appellant that she had queried the U.S. 
Air Force Master Radiation Exposure Registry for his dosimetry 
data, but found no external or internal (bioassay) radiation 
exposure data for him.  

Medical records received in support of the appellant's claims 
include VA and private clinical records showing continued 
treatment for numerous complaints.  In January 1993, the 
appellant claimed that his multiple physical problems began after 
he was exposed to radiation in service.  The examiner noted that 
he suspected the appellant of having a somatization disorder with 
possible elements of malingering or exaggeration to obtain VA 
compensation.  In August 1995, the examiner noted that the 
appellant claimed to have been exposed to ionizing radiation in 
service and thereafter developing multiple musculoskeletal 
complaints.  He indicated that "I really don't think this is the 
likely cause of his multiple complaints."  

In April 1997, the appellant's treatment team noted that the 
appellant had undergone extensive evaluation by multiple 
practitioners in connection with his claims of chronic pain 
resulting from an electric shock.  It was noted that there was a 
question of somatic delusions and compensation issues were also 
present.  Psychological testing was recommended.  

In April 1997, the appellant underwent psychological evaluation.  
He reported that in October 1955, while stationed at Orly 
Airfield in Paris, he had sustained an electrical shock and lost 
consciousness.  He recalled that he awoke in the barracks.  He 
claimed that he thereafter went to the dispensary daily for 
treatment, although EKG's were unchanged.  The appellant claimed 
that there were no records of the accident as there had been a 
cover-up.  The appellant also claimed that he had a long history 
of pain for which he had been in and out of the hospital since 
1956.  In reviewing the appellant's medical records, the examiner 
noted that the appellant had been seen by a rheumatologist who 
noted that the appellant was "at odds with the general medical 
profession because of his conviction that most, if not all, of 
his problems have resulted from radiation exposure in the 1950's 
while in the Air Force."  The rheumatologist noted "it is very 
unlikely that this patient's symptoms are due to radiation 
exposure."  After examining the appellant and reviewing his 
medical records, the psychological examiner diagnosed the 
appellant as having somatoform disorder, not otherwise specified, 
and provisional obsessive-compulsive (anxiety) disorder.  

Subsequent clinical records show that between August 1999 and 
July 2000, the appellant underwent excision of additional 
lipomas.  Additional clinical records note various complaints, 
including multiple lipomas.

In September 2000, the appellant visited a new physician to whom 
he reported a number of medical problems, including various 
chronic pain syndromes and multiple lipomas.  He claimed that his 
problems were related to an episode of DC current that occurred 
to him in the military in 1955.  He also reported that he was 
quite concerned that he had a growth in his chest or lungs as a 
result of this incident.  The diagnoses included right sided 
chest pain of uncertain etiology, chronic pain syndrome, and 
multiple other diagnoses.  

At a VA examination in July 2001, the appellant's complaints 
included chronic pain in the right upper quadrant of his body and 
pain in his lower abdomen and left leg.  His claimed that his 
pain had begun in 1955 following an in-service electrical shock 
from a radio frequency current.  He also reported a history of 
multiple surgeries to remove lipomas.  After examining the 
appellant, the examiner diagnosed him as having pain disorder 
associated with psychological factors and fibromyalgia.  

At a January 2003 hearing, the appellant claimed that while 
stationed in Frankfurt, Germany, "some piece of equipment" lost 
its footings and hit another serviceman.  In the process of 
assisting this man, the appellant recalled that he "received a 
shock and there is nothing in the record on this."  He further 
testified that he had had a seizure and lost consciousness.  He 
indicated that he was told nothing more as it was 1955, a time 
when confidentiality was extremely high.  He indicted that he 
visited a medic for treatment, although there was nothing in the 
record but for an "unexplained" EKG.  The appellant testified 
that it was his belief that as a result of this episode, as well 
as his exposure to radiation from a broken cathode tube, he 
developed various medical problems, including multiple lipomas.  

In an August 2003 letter, Daniel Brewer, M.D., indicated that he 
had been treating the appellant since September 2000.  He noted 
that the appellant had related "a story of chronic pain 
syndrome, fibromyalgia, and multiple lipomas over many years."  
He noted that the appellant felt fairly certain that "this all 
occurs as a result of an incident of electrical current he 
received in 1955."  Dr. Brewer indicated that "[o]f course, 40 
years after the fact, I cannot create a clear cause and effect 
relationship between his current symptoms and the accident that 
occurred in 1955, but I think it is very plausible."  The RO 
thereafter contacted Dr. Brewer and asked him to provide a 
rationale for his opinion.  In a January 2004 addendum, Dr. 
Brewer clarified that he felt that a causal relationship was 
plausible but not likely and "certainly not evidence based."  

During an August 2005 Board hearing, the appellant testified that 
he had experienced two separate events in service which he 
believed led to his multiple medical problems.  The first, which 
occurred in March or April 1953, was his discovery of broken 
radioactive cathode ray tubes.  The second was an episode in 
which he received an electric shock which "brought on my 
unconsciousness and uh, I was told afterwards that I had a 
seizure, not a stroke, but a seizure."  Transcript at page 8.  
He indicated that after his separation from service, he developed 
multiple medical problems which he believe were associated with 
his exposure to radiation and the electric shock, including 
having 9, 12, or 14 lipomas removed from his body since service.  

The appellant was afforded a VA medical examination in January 
2006.  He reported a history of being "electrocuted" in 1955 by 
a high voltage current.  He also claimed to have a history of 
radiation exposure from broken cathode ray tubes.  He claimed 
that since 1955, he had had a total of six procedures to remove 
lipomas.  The appellant also complained that he had fibromyalgia 
pain which originated mostly in the area where his lipomas were 
resected.  After examining the appellant, the examiner's 
impressions included multiple lipomas by history.  The examiner 
indicated that it was less likely than not related to the 
reported electrocution; he lacked the evidence, however, to say 
whether lipomas could be caused by radiation exposure.  


Applicable Law

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection for certain chronic diseases may be also be 
established on a presumptive basis by showing that such a disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2009).  In such cases, the disease is presumed under the law to 
have had its onset in service even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 3.307(a) 
(2009).  These chronic diseases, however, do not include lipomas.  

Under applicable criteria, service connection for conditions 
claimed to be due to exposure to ionizing radiation in service 
can be established in three different ways.  See Davis v. Brown, 
10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 
71 (1997).  

First, for veterans who participated in a "radiation risk 
activity," there are certain diseases which are presumptively 
service-connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  The enumerated diseases, however, do not include 
lipomas.  Second, service connection can be established with the 
assistance of the procedural advantages prescribed in 38 C.F.R. § 
3.311, if the condition at issue is a "radiogenic disease."  
Lipomas, however, are not radiogenic diseases.  

In cases such as this, where the presumptive provisions are not 
for application, direct service connection for a disease claimed 
to be due to exposure to ionizing radiation can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to the 
statutory provisions concerning radiation exposure.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (the fact that 
the requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing service 
connection by way of proof of actual direct causation).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for multiple lipomas.  He 
originally contended that he developed multiple lipomas as a 
result of his exposure to ionizing radiation in service from 
broken cathode ray tubes or from radio or radar equipment.  More 
recently, he has contended that his multiple lipomas are causally 
related to a serious electrical shock injury he sustained in 1955 
which resulted in seizures and loss of consciousness.  After 
carefully considering the record on appeal, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim.  

As a preliminary matter, the Board finds that lipomas were not 
present during the appellant's active service or for many years 
after.  As discussed in detail above, the appellant's service 
treatment records are entirely silent for any indication of a 
lipoma.  Indeed, the appellant's skin was examined in connection 
with his January 1956 military separation medical examination and 
determined to be normal.  There were no findings of a lipoma or 
any residual thereof, such as a surgical scar.  

The Board also observes that the post-service clinical records 
show that a lipoma was not present for several years after 
service separation.  In January 1959, for example, when the 
appellant submitted an original application for VA compensation 
benefits, he made no mention of having a lipoma.  Moreover, 
medical evidence received in support of that application is 
similarly negative for any indication of a lipoma.  Indeed, when 
the appellant underwent VA medical examination in October 1959, 
examination was normal in all pertinent respects.  The 
appellant's skin and lymphatic system were examined at that time 
and specifically found to be normal.  The diagnoses included no 
disabilities found on general medical examination.

Here, the Board notes that it has carefully considered the 
appellant's contentions to the effect that he developed multiple 
fatty tumors during service which continued since that time.  See 
e.g. August 1993 letter from Dr. Poteet noting that the appellant 
claimed that "[a]t that time [in 1955], he reports having 
multiple fatty tumors removed in the arms, neck and chest 
areas."  

Although the appellant is competent to describe the presence of 
fatty tumors or lipomas, the Board does not find his contentions 
to be remotely credible.  The Board is cognizant that the lack of 
contemporaneous records does not, in and of itself, render lay 
evidence not credible.  Buchanan v. Nicholson, 451 F. 3d 1331, 
1336 (Fed. Cir. 2006).  In this case, however, the appellant's 
service treatment records flatly contradict his assertions of 
multiple in-service lipomas.  Again, his skin was examined and 
determined to be normal at service separation, with no indication 
of any scarring as would be expected had he actually undergone 
surgical excision of multiple lipomas, as he now claims.  The 
Board further notes that the appellant's lymphatic system and 
skin were again examined in October 1959, nearly four years after 
service separation, and again determined to be normal, with no 
indication of lipomas, past or present.  

The Board, as fact finder, is obligated to, and fully justified 
in, determining whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting statements, 
passage of time, or lack of contemporaneous medical evidence.  In 
this case, the Board assigns far more probative weight to the 
objective, contemporaneous medical records than to the 
appellant's recent statements made in the context of a claim for 
monetary benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-37 (Fed. Cir. 2006) (a Board finding that recollections made 
20 years after a veteran's separation from service have little 
probative value is completely within the Board's discretion in 
weighing evidence).

In addition to the discrepancies between the objective clinical 
evidence and the appellant's recent contentions, the Board also 
notes that the record on appeal contains credibility concerns 
memorialized by his treating physicians.  For example, in January 
1993, a VA examiner noted that he suspected the appellant of 
having a somatization disorder with possible elements of 
malingering or exaggeration to obtain VA compensation.  In April 
1997, the appellant's VA treatment team noted that there was a 
question of somatic delusions and "compensation issues" were 
also present.  The Board finds that these noted concerns 
strengthen its findings regarding the appellant's credibility in 
the context of his claim for VA compensation.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 
(Fed. Cir. 1996) (noting that the credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character); see also 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the 
credibility of testimony).  

Based on the foregoing, the Board finds that the most probative 
evidence establishes that lipomas were not present during active 
service, nor were they present in the several years immediately 
following his separation from active service.  Indeed, the record 
on appeal shows that the appellant first underwent excision of a 
lipoma in 1963, approximately seven years after service 
separation.  Significantly, that record contains no notation of a 
history of any prior lipomas.  

Although lipomas were not present during the appellant's active 
service or for many years thereafter, the law provides that 
service connection may be nonetheless established for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  In 
other words, if there is a causal connection between the current 
condition and service, service connection may be established.  
Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, the appellant contends that his multiple lipomas 
are causally related to in-service radiation exposure or to an 
electric shock injury.  The Board has carefully considered the 
appellant's contentions in light of the evidence of record, but 
finds no basis upon which to award service connection.  

As a preliminary matter, the Board finds that the most probative 
evidence establishes that the appellant was not exposed to 
ionizing radiation during active service, as he claims.  First, 
the Board notes that the appellant's service treatment and 
personnel records are entirely negative for any indication of in-
service exposure to ionizing radiation.  Moreover, the service 
department has affirmatively indicated that a search of the U.S. 
Air Force Master Radiation Exposure Registry revealed that there 
was no radiation exposure data for the appellant.  

The Board has certainly considered the appellant's contentions to 
the effect that he was in close proximity to broken cathode ray 
tubes as well as radar equipment.  The Board has also considered 
the December 1997 statement from a fellow clerk at another 
squadron who also recalled an incident where broken radioactive 
cathode ray tubes were discovered in a bin.  Although the 
appellant and his fellow clerk are certainly competent to 
describe their proximity to broken cathode ray tubes or radar 
equipment, they are not competent to state that those episodes 
resulted in hazardous exposure to ionizing radiation.  

In fact, the Board notes that the Deputy Chief of the U.S. Air 
Force Radiation Protection Division, a physician, explained to 
the appellant that even assuming that he had handled broken 
cathode ray tubes, he would not have received a measurable 
exposure to radiation.  Indeed, it would have been 
indistinguishable from background radiation.  She also explained 
that radiofrequency radiation had occupational threshold limits, 
producing no more than thermal effects.  The Board assigns great 
probative weight to the conclusions of the Deputy Chief of the 
U.S. Air Force Radiation Protection Division in this regard, 
given her obvious expertise and objectivity.  Moreover, the Board 
assigns her opinion more probative value to the question at issue 
than to the technical manuals submitted by the appellant, as her 
opinion speaks to the facts specific to the appellant's case, 
rather than in general terms of the safety of radioactive 
electron tubes, particularly in light of the fact that such 
manuals were published years after the appellant's separation 
from active service.  Cf. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  For the reasons and bases discussed above, the Board 
finds that the most probative evidence establishes that the 
appellant was not exposed to harmful ionizing radiation during 
active service.  

With respect to the appellant's more recent allegations to the 
effect that he sustained a serious electrical shock during 
service resulting in seizures and unconsciousness, the Board 
finds that although he is competent to describe such an incident, 
his allegations in this regard are not entirely credible.  First, 
the Board notes that although the appellant communicated with VA 
on numerous occasions between 1959 and 1992, and although he 
sought medical treatment on numerous occasions during that same 
period, he never once made reference to sustaining an electric 
shock injury during service.  The Board finds that this omission 
is particularly conspicuous, given that the appellant now claims 
that the injury was very serious, resulting in seizures and loss 
of consciousness.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (lengthy period of absence of medical reports can be 
considered as a factor in resolving claim).

Additionally, the Board notes that once the appellant did begin 
claiming to have sustained a serious electric shock injury during 
service, the details of that purported injury have varied 
significantly.  These inconsistencies greatly reduce the 
credibility of his recollections.  Caluza, 7 Vet. App. at 510-
511.  For example, during an April 1997 psychological evaluation, 
the appellant reported that the purported serious electric shock 
injury had occurred in October 1955 at Orly Airfield in Paris.  
He claimed that he lost consciousness, awoke in his barracks, and 
thereafter went to the dispensary on a daily basis for treatment.  
At a January 2003 hearing, on the other hand, the appellant 
testified that he sustained the purported electrical injury while 
stationed in Frankfurt, Germany.  He claimed that he thereafter 
had a seizure and lost consciousness.  He further claimed that 
although he received medical treatment, there was nothing in the 
record but for an "unexplained" EKG.  

In addition to these inconsistencies, the Board notes that the 
appellant's claims are not supported by the contemporaneous 
record.  As discussed in detail above, the Board has carefully 
reviewed the appellant's service treatment records and they are 
entirely negative for any indication of an electric shock injury, 
a seizure, or loss of consciousness.  The Board has considered 
the appellant's contentions to the effect that an "unexplained" 
EKG corroborates this incident because there is no other reason 
for a healthy young man to undergo an EKG.  The appellant's 
service treatment records do, in fact, show that he underwent an 
EKG.  That EKG, however, was performed in early September 1955, a 
month prior to the claimed electric shock injury.  More 
importantly, the EKG was not "unexplained" as the appellant 
claims.  Rather, the EKG report specifically notes that it was 
performed in connection with the appellant's complaints of chest 
pain.  This is consistent with other service treatment records 
from August and September 1955 showing that the appellant was 
seen on several occasions in connection with his complaints of 
nonexertional chest pain, not a serious electric shock injury 
with seizures and loss of consciousness as he now claims.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  

Again, for the reasons and bases discussed above, the Board finds 
that the contemporaneous records are entitled to far more 
probative weight that the recent assertions of the appellant, 
made in the context of a claim for monetary benefits.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).  
This conclusion about the appellant's credibility is consistent 
with the Board's first hand observation of his demeanor at an 
August 2005 hearing.  

In reaching its decision, the Board has considered the February 
1997 statement from A.W., recalling that in early October 1955, 
the appellant received medical observation after he was involved 
in an electrical shock accident.  Although this statement serves 
to corroborate the appellant's recollections of receiving an 
electrical shock, it does not, however, establish that he 
sustained a serious electrical shock injury with loss of 
consciousness and seizures as he claims.  

Again, the appellant's service treatment records do not 
memorialize any serious electric shock injury, nor did the 
appellant report such an injury until his most recent attempt to 
obtain VA compensation.  Given the discussion above, the Board 
finds that although the appellant may have been involved in an 
electric shock accident, as described by A.W., the most probative 
evidence establish that any such incident did not result in 
serious injury.  In other words, had the appellant sustained a 
serious electric shock injury resulting in seizure and loss of 
consciousness, as he how claims, such an injury would have most 
likely been recorded in his service treatment records.  In any 
event, had the injury been as significant as the appellant now 
claims, he most certainly would have mentioned it at some point 
in the more than three decades after service separation, either 
in seeking medical treatment for his multiple complaints or in 
filing multiple claims for VA compensation.

The Board has also considered the August 1998 letter from the 
Deputy Chief of the U.S. Air Force Radiation Protection Division, 
but notes that her notation that the appellant sustained a 
"serious" electric shock injury during service was based on 
unspecified information he had provided to her.  She did not have 
the benefit of reviewing the entire record on appeal, including 
the appellant's service treatment records.  Thus, the Board finds 
that her characterization of the electrical shock injury as 
serious is of little probative value.  

In any event, the Board finds that even assuming for the sake of 
argument that the appellant did suffer an electric shock injury 
as he now claims, service connection would still be unwarranted 
as the most probative evidence establishes that the appellant's 
post-service multiple lipomas are not causally related to his 
claimed electric shock injury.  

In that regard, in January 2006, after examining the appellant 
and considering his reported medical history, particularly the 
in-service "electrocution," a VA physician concluded that the 
appellant's multiple lipomas were less likely than not related to 
the claimed in-service electrocution.  Given the unequivocal 
nature of this opinion, rendered by a VA physician, the Board 
finds that it is highly probative.  The Board finds that there is 
no other probative evidence of record which contradicts this 
conclusion.  

In that regard, the Board has considered Dr. Poteet's August 1993 
letter noting that the appellant claimed to have had multiple 
fatty tumors removed from his arms, neck, and chest in service 
following a 1955 exposure to radiation.  Dr. Poteet concluded 
that he was neither able to confirm or disprove the appellant's 
contention that his multiple recurrent lipomas were a result of 
in-service radiation exposure.  

For several reasons, the Board finds that Dr. Poteet's opinion is 
of limited probative value.  First, it is based on an inaccurate 
factual premise, i.e. that the appellant developed several fatty 
tumors during service which were removed.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (a medical opinion based upon an inaccurate factual 
premise is not probative).  As explained above, the most 
probative evidence of record clearly establishes that the 
appellant's lipomas were not present during his active service or 
for several years thereafter.  

Moreover it is well established that medical opinions such as Dr. 
Poteet's that are speculative, general, or inconclusive in nature 
do not provide a sufficient basis upon which to support a claim.  
See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(finding doctor's opinion that "it is possible" and "it is 
within the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the words "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (medical opinion expressed only in terms such as 
"could have been" is not sufficient to reopen a claim of 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinion framed in terms of "may or may not" is 
speculative and insufficient to support an award of service 
connection for the cause of death); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the appellant "may 
have been having some symptoms of his multiple sclerosis for many 
years prior to the date of diagnosis" was insufficient to award 
service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (a generic statement about the possibility of a link 
between chest trauma and restrictive lung disease was "too 
general and inconclusive" to support an award of service 
connection). Thus, Dr. Poteet's conclusion that he was neither 
able to confirm or disprove the appellant's contention that his 
multiple recurrent lipomas were a result of in-service radiation 
exposure does not provide a basis upon which to grant the claim.  

For similar reasons, the Board finds that the August 2003 letter 
from Dr. Brewer is of little probative value.  In that letter, 
Dr. Brewer noted that the appellant felt fairly certain that all 
of his medical problems, including multiple lipomas, were the 
result of an incident of electrical current he received in 1955.  
Dr. Brewer indicated that he agreed that the appellant's theory 
was "plausible."  When asked to clarify his opinion or provide 
a rationale, however, Dr. Brewer acknowledged that a causal 
relationship was not likely and "certainly not evidence based."  
Again, medical opinions such as this, which are speculative, 
general, or inconclusive in nature do not provide a sufficient 
basis upon which to support a claim.  For the reasons discussed 
above, Dr. Brewer's opinion is of little probative value.  

In summary, the Board finds that the most probative evidence of 
record establishes that lipomas were not present during the 
appellant's active service or for several years thereafter nor 
are the appellant's post-service lipomas causally related to any 
established event or incident of service.  For the reasons set 
forth above, the Board finds that the preponderance of the 
evidence is against the claim of service connection for multiple 
lipomas.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for multiple lipomas is denied.  


REMAND

The appellant also seeks service connection for additional 
disabilities, including chronic pulmonary disease, psychiatric 
disability, and fibromyalgia.  After considering the record on 
appeal, the Board finds that additional evidentiary development 
is necessary.  

As discussed above, the record on appeal shows that during a June 
1992 VA medical examination, the appellant reported that his 
application for disability benefits to the Social Security 
Administration (SSA) had been denied.  Although he did not 
indicate the nature of the disability for which he sought 
benefits, the record on appeal does contain a September 1993 
letter from a private psychologist who indicated that she had 
recently evaluated the appellant in connection with an 
application for SSA disability benefits.  She diagnosed him as 
having dysthymia, recurrent moderate major depression, rule-out 
somatoform pain disorder, and rule-out conversion disorder.  The 
Board also notes that at a more recent VA examination in January 
2006, the appellant reported that he had been awarded Social 
Security disability benefits in 1992 for chronic pulmonary 
disease.  

VA is required to obtain relevant records from a Federal 
department or agency, including the Social Security 
Administration (SSA).  See 38 C.F.R. § 3.159(c)(2) (2009).  Given 
the appellant's claims of service connection for a chronic 
pulmonary disorder and a psychiatric disorder, it appears that 
these SSA records may be relevant to his claim.  Golz v. 
Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that 
"[r]elevant records for the purpose of § 5103A are those that 
relate to the injury for which the claimant is seeking benefits 
and have a reasonable possibility of helping to substantiate the 
veteran's claim.").  Thus, these records should be sought on 
remand.  

Additionally, the Board finds that VA medical examinations are 
necessary in order to obtain an opinion addressing the nature and 
etiology of any current chronic pulmonary disorder and 
psychiatric disorder.  

Pulmonary disorder

With respect to the appellant's claim of service connection for a 
pulmonary disorder, his service treatment records show that a 
chest X-ray conducted in connection with his February 1952 
military enlistment medical examination was negative.  

In-service medical records show that in August 1955, the 
appellant sought treatment with complaints of nonexertional chest 
pain.  A chest X-ray was interpreted as showing smaller old 
adhesions in both costophrenic angles with minimal calcifications 
in the right mid lung field and the right hilus.  The apices and 
lung fields were otherwise clear.  A September 1955 EKG performed 
in connection with the appellant's complaints of chest pain was 
within normal limits.  

At the appellant's January 1956 military separation medical 
examination, his lungs and chest were normal.  A chest X-ray was 
negative.  

The post-service clinical records show that that during an 
October 1959 VA medical examination, the appellant's complaints 
included occasional pleurisy pains in the lateral aspects of the 
chest.  The examiner, however, indicated that the lungs fields 
were negative to palpation, percussion, and auscultation.  A 
chest X-ray showed that the only abnormal finding was the 
presence of minimal patchy densities in the right lower lobe area 
compatible with pneumonitis.  The diagnoses included no 
disabilities found on general medical examination.

Subsequent clinical records show continued pulmonary complaints 
from the appellant.  In November 1975, for example, the appellant 
was hospitalized in connection with various complaints, including 
hemoptysis, coughing, and congestion.  X-rays showed linear and 
patchy densities in the right middle and lower lobes.  The 
impression included unexplained hemoptysis, sounds like chronic 
bronchopulmonary trouble on the right.  

In August 1976, the appellant again underwent bronchoscopy in 
connection with his complaints of continued coughing, pain in the 
chest, and getting fat.  The appellant was noted to be grossly 
obese.  He reported that he had smoked approximately one half 
pack of cigarettes daily for 20 years, but that he had quit 
smoking eight months prior.  The results of the study were not 
remarkable, other than great irritability and cough with 
considerable mucopurulent secretion.  The diagnosis was severe 
chronic bronchitis.

Subsequent clinical records show that the appellant continued to 
seek treatment on a regular basis for multiple complaints, 
including subjective pulmonary symptoms such as shortness of 
breath.  Multiple chest X-rays performed between September 1991 
and November 1995 showed various findings, ranging from clear 
lung fields to multiple small calcified granulomata scattered in 
both lung fields with no active pulmonary infiltration or pleural 
effusion.  In November 1995, it was noted that the appellant had 
undergone a complete work-up in the pulmonary clinic for 
shortness of breath and was not found to have pulmonary disease.  
The diagnoses included obesity.  

More recent medical records appear to contain some question as to 
whether the appellant currently exhibits a pulmonary disability.  
For example, a CT scan of the in August 2005 showed no 
significant pulmonary abnormality.  The appellant underwent 
pulmonary function studies in February 2006 which showed severe 
obstruction with significant improvement to bronchodilator.  The 
examiner, however, noted that there was questionable patient 
effort prebronchodilator.  At repeat pulmonary function testing 
in September 2007, there was no obstruction, no restriction 
pattern, and essentially were normal with normal total lung 
capacity.  

The Board notes that the appellant has undergone repeated VA 
medical examination in connection with his claim of service 
connection for a chronic pulmonary disability, with contradictory 
and unclear findings.  

At a VA respiratory examination in May 2006, the appellant was 
diagnosed as having chronic allergic bronchitis, COPD, and 
asthma.  The examiner concluded that the appellant's condition 
was more likely than not due to unspecified inhaled allergens and 
smoking.  He concluded that it was at least as likely as not 
caused by or initiated by events in service.  The basis for the 
examiner's diagnoses is entirely unclear, however, absent any 
objective diagnostic testing.  Additionally, the Board observes 
that the basis for the examiner's conclusion regarding inhaled 
allergens is unclear.  As his diagnosis does not appear to be 
based on sufficient facts or data, it lacks probative value.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing 
factors for determining probative value of medical opinions).

The appellant again underwent VA respiratory examination in 
September 2007 at which his complaints included shortness of 
breath and right chest pain for years after an electrical current 
injury.  Physical examination showed bilateral breathing with 
good air entry.  Chest X-ray was normal.  Pulmonary function 
testing showed no obstruction, no restriction pattern, and 
essentially normal total lung capacity.  The examiner indicated 
that most likely, the appellant's symptoms represented "upper 
airway cough syndrome."  He did not, however, comment on the 
etiology of the appellant's lung disability which renders the 
examination of limited probative value with respect to the 
question at issue in this case.  Nieves-Rodriguez, 22 Vet. App. 
at 304 (providing that a medical opinion is not entitled to any 
weight "if it contains only data and conclusions" without a 
supporting rationale).  

At the most recent VA medical examination in January 2008, the 
appellant's complaints included dyspnea on exertion.  The 
examiner noted that a chest X-ray and pulmonary function testing 
in August 2007 had been essentially normal.  The diagnoses 
included morbid obesity/deconditioning which affects the 
appellant's breathing and limits activity; dyspnea on exertion, 
most likely secondary to morbid obesity/deconditioning; and a 
history of upper respiratory tract infection with resolved 
symptoms and no signs of infiltrates or pneumonia on chest X-ray.  
It is unclear whether the appellant's recently diagnosed upper 
airway cough syndrome or COPD resolved or whether such diagnoses 
were in error.  

Based on the evidence of record, the Board finds that it remains 
unclear whether the appellant currently has a chronic pulmonary 
disability and, if so, whether that disability is causally 
related to his active service or any incident therein, including 
complaints of chest pain and August 1955 X-ray findings of 
adhesions and calcifications.  The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Because the record on appeal contains insufficient medical 
evidence to make a decision on the claim, another examination is 
necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2009).  

Psychiatric disability

With respect to the appellant's claim of service connection for a 
psychiatric disability, the Board also finds that an examination 
is necessary.  

The appellant's service treatment records are entirely negative 
for complaints or findings of a psychiatric disability.  At his 
January 1956 military separation medical examination, psychiatric 
evaluation was normal.  

Similarly, the record on appeal shows that a psychiatric 
disability was not present within the first post-service year or 
for several years thereafter.  For example, when the appellant 
submitted an original application for VA compensation benefits in 
January 1959, he made no reference to any psychiatric disability 
or symptomatology.  Medical records obtained in support of that 
claim are similarly negative for any indication of a psychiatric 
disability.  Indeed, these records include an October 1959 VA 
medical examination report which shows that psychiatric 
examination was normal at that time.  

In fact, the first notation of a psychiatric disorder in the 
record on appeal is not until September 1993, more than thirty-
seven years after service separation, when the appellant was 
examined by a private psychologist in connection with his 
application for disability benefits from SSA.  At that time, the 
diagnoses included dysthymia, recurrent moderate major 
depression, rule-out somatoform pain disorder, and rule-out 
conversion disorder.  

Since that time, the appellant has undergone numerous psychiatric 
evaluations.  Diagnoses have included somatoform disorder, not 
otherwise specified; provisional obsessive-compulsive (anxiety) 
disorder; and depressive disorder.  

Most recently, the appellant underwent VA psychiatric examination 
in January 2006.  The examiner diagnosed the appellant as having 
generalized anxiety disorder, dysthymia, and somatoform disorder, 
not otherwise specified.  The examiner indicated that there did 
not seem to be any connection between the appellant's anxiety or 
depression and his active service.  The examiner, however, 
indicated that

The somatoform disorder is a different matter in the 
sense that he is attributing a lot of physical 
symptoms to what happened to him in the service, both 
the radiation exposure and the shock; therefore, there 
does seem to be a more direct connection between his 
somatoform disorder and the way he attributes the 
cause of all his physical ailments to his service 
time. 

To explain that more clearly is difficult, but there 
does seem to be a causal connection between his 
attribution or his belief of what is causing his 
physical symptoms and the fact that he has a 
somatoform disorder.  

Unfortunately, the Board is unable to discern from the examiner's 
opinion whether it is at least as likely as not that the 
appellant's diagnosed somatoform disorder is causally related to 
his active service.  The opinion is inartfully worded, making the 
conclusions of the examiner unclear.  Additionally, because the 
examiner did not provide a clear rationale for his opinion, the 
Board finds that its probative value is limited and does not 
provide a sufficient basis upon which to grant the benefit sought 
on appeal.  Nieves-Rodriguez, 22 Vet. App. at 304.  Finally, the 
examiner's opinion may be based on an inaccurate factual premise.  
As set forth above, the Board has determined that the appellant 
was not exposed to radiation during service and although he may 
have had some involvement in an electric shock accident in 1955, 
he did not sustain serious injury with loss of consciousness and 
seizures in that incident.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Nonetheless, the Board finds that the opinion triggers VA's duty 
to provide a VA psychiatric examination in connection with this 
claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006) (a medical examination is necessary when 
the evidence indicates that a veteran's current disability may be 
associated with service, but is lacking in specificity to support 
a decision on the merits); Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Thus, a remand is 
necessary.

Fibromyalgia

The Board also finds that a VA medical examination is necessary 
with respect to the appellant's claim of service connection for 
fibromyalgia.  

Again, the appellant's service treatment records are entirely 
negative for complaints or findings of fibromyalgia.  Similarly, 
the record on appeal shows that fibromyalgia was not present 
within the first post-service year or for many years thereafter.  
For example, when the appellant submitted an original application 
for VA compensation benefits in January 1959, he made no 
reference to fibromyalgia or any symptomatology indicative of 
fibromyalgia.  Medical records obtained in support of that claim 
are similarly negative for any indication of fibromyalgia.  
Indeed, these records include an October 1959 VA medical 
examination report which shows that musculoskeletal examination 
was normal at that time.  In fact, the first notation of 
fibromyalgia in the record on appeal is not until 1996, more than 
forty years after service separation.  

Nonetheless, the appellant claims that his post-service 
fibromyalgia is causally related to his active service, including 
in-service radiation exposure and/or an electric shock.  In 
support of his claim, the appellant provided a May 2007 letter 
from Daniel Brewer, M.D., who indicated that although he could 
not prove to a scientific certainty that the appellant's reported 
in-service electrical shock caused his current chronic pain, he 
believed that was certainly greater than fifty likelihood that 
his original electrical injury is the cause of his pain.

Because Dr. Brewer did not provide a rationale for his opinion, 
the Board finds that it is of limited probative value.  The 
opinion, however, triggers VA's duty to provide a VA medical 
examination in connection with this claim.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
(a medical examination is necessary when the evidence indicates 
that a veteran's current disability may be associated with 
service, but is lacking in specificity to support a decision on 
the merits).

In this case, the appellant was afforded a VA medical examination 
in January 2006 in connection with his claim of service 
connection for fibromyalgia.  Unfortunately, it is unclear from 
the examination report whether the appellant currently has 
fibromyalgia and if so, whether such condition is causally 
related to his active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should contact SSA and obtain 
outstanding records pertinent to the 
appeal, including any records corresponding 
to the appellant's application for 
disability benefits in the early 1990's, as 
well as medical records used in reaching 
its disability determination.

2.  The appellant should then be afforded a 
VA medical examination for the purposes of 
determining the nature and etiology of any 
current pulmonary disorder.  The claims 
folder must be provided to the examiner for 
review in connection with the examination.  
After examining the appellant and reviewing 
the claims folder, the examiner should 
provide an opinion, with supporting 
rationale, as to the following:  

(A) Is it at least as likely as not that 
the appellant currently exhibits a chronic 
pulmonary disability?  

(B) Is it at least as likely as not that 
any chronic pulmonary disability identified 
on examination is causally related to the 
appellant's active service or any incident 
therein.  

In providing his or her opinion, the 
examiner must provide a rationale for all 
conclusions reached.  He or she should also 
reconcile any contradictory evidence of 
record.  For example, if the examiner 
concludes that the appellant does not 
currently exhibit a chronic pulmonary 
disorder, he or she should comment on the 
recent diagnosis of "upper airway cough 
syndrome" rendered at the September 2007 VA 
medical examination.  

3.  The appellant should also be afforded a 
VA psychiatric examination for the purposes 
of determining the nature and etiology of 
any current psychiatric disorder.  The 
claims folder must be provided to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disability 
identified on examination is causally 
related to the appellant's active service 
or any incident therein.  

In providing his or her opinion, the 
examiner is advised that it has been 
determined that the appellant was not 
exposed to radiation during service and, 
although he may have been involved in an 
electrical shock accident in 1955, the 
record establishes that it did not result 
in any obvious residuals at the time.  The 
examiner should provide a rationale for all 
conclusions reached, with citations to the 
pertinent evidence of record and/or 
applicable medical literature.  

4.  The appellant should also be afforded a 
VA medical examination for the purposes of 
determining whether he currently exhibits 
fibromyalgia and, if so, the etiology of 
that disorder.  The claims folder must be 
provided to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the following:  

(A) Is it at least as likely as not that 
the appellant currently exhibits 
fibromyalgia?  

(B) If so, is it at least as likely as not 
that such fibromyalgia is causally related 
to the appellant's active service or any 
incident therein. 

In providing his or her opinion, the 
examiner is advised that it has been 
determined that the appellant was not 
exposed to radiation during service and, 
although he may have been involved in an 
electrical shock accident in 1955, the 
record establishes that it did not result 
in any obvious residuals at the time.  

5.  After the completion of any additional 
development deemed necessary, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the RO 
should furnish the appellant and his 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board, in accordance with 
applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


